DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Regarding the lined-through Citation No. 3 on the annotated copy of the IDS dated 17 June 2021, U.S. Patent 3,403,641 is to an inventor named Baker, and is dated 01 October 1968. The IDS dated 17 June 2021 lists a different inventor and date for that Patent Number. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,897,993. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap in scope between the patented claims and the claims in this application render obvious the claims in this application.
Claim Objections
Claim 1 is objected to because of the following informalities: In line 14, the recitation “comprise” should be “comprises”. 
Claim 4 is objected to because of the following informalities: In line 2, the recitation “case” should be deleted.  
Claim 7 is objected to because of the following informalities: In line 1, the recitation “one locking” should be “one said locking”.
Claim 8 is objected to because of the following informalities: In line 1, the recitation “more cleats” should be “more said cleats”. In line 3, the recitation “means of” should be deleted. 
Claim 9 is objected to because of the following informalities: In line 15, the recitation “comprise” should be “comprises”. 
Claim 17 is objected to because of the following informalities: In line 9, the recitation “the same plane wherein each of the side panels further comprise” should be “a same plane, wherein each of the side panels further comprises”. 
Claim 18 is objected to because of the following informalities: In line 15, the recitation “one panel” should be “one said panel”. In line 15, the recitation “each one” should be “each of said one”. In line 16, the recitation “the one panel” should be “the at least one panel”. In line 18, the recitation “adjacent panel” should be “adjacent said panel”. In line 18, the recitation “the one panel” should be “the at least one panel”. In line 19, the recitation “or adjacent” should be “or said adjacent”. In line 19, the recitation “both panels” should be “both said panels”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
With respect to claim 2: Claim 1, from which claim 2 depends, requires “one or more receivers comprising a downward-facing opening disposed on an interior surface of the side panels” and “a corresponding locking wedge” that mates with said “one or more receivers”, to thereby attach the side panels to the front and/or back panels. 
These features are drawn to the receivers 601 and locking wedges 602 disclosed in [0045]-[0047] and Figs. 5-6. The Applicant’s specification, at [0045] states, inter alia, “FIG. 5 shows an alternate embodiment wherein a positioning wedge is not used, but rather a locking wedge 602 and a receiver 601.” 
Claim 2 requires “at least one positioning wedge” on the side panel and “a second positioning wedge” on the front or back panel.
Claim 2 is rejected under 35 U.S.C. § 112(a) because the specification at [0045] states there are no positioning wedges in the claimed embodiment, but the claims require positioning wedges.
With respect to claim 12: Claim 12 is rejected under 35 U.S.C. § 112(a) for similar reasons as claim 2. Claim 9 requires the features of Figs. 5-6, which is disclosed in [0045] as not including positioning wedges. The claim requires positioning wedges. The disagreement between the claims and specification necessitates the rejection under 35 U.S.C. § 112(a).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 9-20 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 6: In each of lines 3-4 and 6-7, the recitation “the plurality of locking cleats and pins” lacks antecedent basis.
With respect to claim 9: In line 11, the recitation “the plurality of position members” lacks antecedent basis. 
With respect to claim 10: In lines 3-4, the recitation “the plurality of locking cleats and pins” lacks antecedent basis.
With respect to claim 11: In lines 3-4, the recitation “the plurality of locking cleats and pins” lacks antecedent basis.
With respect to claim 17: In lines 22-23, the recitation “said position member” lacks antecedent basis. In line 23, the recitation “the position members” lacks antecedent basis.
With respect to claim 18: In line 11, the recitation “the plurality of position members” lacks antecedent basis. 
With respect to claim 19: In each of lines 3-4 and 7, the recitation “the plurality of locking cleats and pins” lacks antecedent basis.
With respect to claims 12-16 and 20: The claims are rejected under 35 U.S.C. § 112(b) via dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0260592 A1 (Lin) in view of US 2011/0115350 A1 (Tsai).
With respect to claim 1: Lin discloses a furniture assembly kit (combination cabinet 10) comprising: a front panel (front panel 13), a back panel (rear panel 11), a top panel (top panel 14), and two side panels (side panels 12) that, when assembled, form a case, the case defining a storage volume (the interior of combination cabinet 10) having a height along a y-axis, a width along an x-axis, and a thickness along a z-axis (Figs. 1-6) and wherein the front panel and back panel are each configured to extend along a x-y plane, the front panel and back panel each having a top, a bottom, and two sides (Figs. 1-6); wherein each of the side panels is configured to extend along a y-z plane and has a top, a bottom, and two sides (Figs. 1-6) and is configured to reversibly slide into an opening formed in the sides of the front panel and back panel (Figs. 6-7 and 10; see the explanation and annotated images below); wherein the top panel, upon assembly, is configured to extend along an x-z plane, proximate tops of the side panels (Figs. 1-6).
Regarding the claim recitation “wherein each of the side panels… is configured to reversibly slide into an opening formed in the sides of the front panel and back panel”, the rejection above refers to Figs. 6-7 and 10. The arrows in the annotated images below, from Lin Figs. 6-7 and 10, indicate the structures of Lin that are relied upon as “an opening” as claimed in the front and back panels. 

    PNG
    media_image1.png
    708
    617
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    646
    525
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    472
    587
    media_image3.png
    Greyscale

Regarding the side panels sliding into the indicated openings, each of the embodiments of Lin’s detachable fastening devices 20/20A/20B incorporates a vertical motion in order to join the male and female parts thereof. Such vertical motion yields the side panels sliding into the indicated openings. The detachable nature of the fastening devices 20/20A/20B meets “reversibly” as claimed. Sliding in one direction yields attachment, and sliding in the reverse direction yields detachment.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin’s cabinet 10, as shown in Lin Figs. 3-5, by adding Tsai’s rigid cabinet floor 26 therein, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to provide the floor 26 inside Lin’s cabinet 10, to thereby provide a structure on which items may be stored inside the cabinet 10. Tsai’s disclosure of forming a rigid connection using the floor 26 provides additional motivation to use the floor 26 in Lin’s cabinet 10. In the combination, floor 26 makes obvious the claimed “base panel”. 
Lin Figs. 11-12 and [0028]-[0030] disclose a detachable fastening device 20B that comprises a male member 22B and a female member 24B, each embedded in one of the panels 11, 12, and 13. Lin leaves open which panel 11-13 receives the male member 22B and which panel 11-13 receives the female member 24B. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach one or more of the female member 24B to Lin’s side panels 12, and to attach a corresponding number of the male member 22B to Lin’s front panel 13 and/or rear panel 11, because there are so few possible configurations for attaching the male member 22B and female member 24B to the panels 11-13 as disclosed by Lin. The small, finite number of options makes obvious having such a configuration.

With respect to claim 2: Lin Fig. 6 shows upper and lower fastening devices on the side panels 12. In the combination, it is obvious to have upper and lower female members 24B on the side panels 12, based on Fig. 6. Each female member 24B mates with a corresponding male member 22B on the front panel 13 or rear panel 11. 
See Lin Figs. 11-12. In the combination, part 226/226B makes obvious the claimed “second positioning wedge”. Each of the left and right walls forming connecting channel 246B in Fig. 12 is “at least one positioning wedge” as claimed. In Fig. 11, the upper, interior surface of the channel 246B - which mates with the angled, upper surface of block 226/226B - is “at least one positioning wedge” as claimed. 
With respect to claim 3: Tsai Figs. 5-9 and [0049]-[0052] disclose shelves 27 mounted on shelf supports 19A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify cabinet 10 of Lin Fig. 5 with one or more of Tsai’s shelves 27, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a combination in order to sub-divide the wardrobe into separate compartments, thereby enabling a user to sort and/or organize items as desired. 
With respect to claim 4: The embodiments of Lin Figs. 1-3 and 6-7 include drawers 16. Lin Figs. 1-2 show drawer runners (slides) on the drawers 16 and inside the cabinet 10. Lin Figs. 6-7 show drawer runners (slides) inside the cabinet 10. The front panel of each drawer 16 meets “one or more door panels” as claimed. The runners/slides in Lin Figs. 1-2 and 6-7 meet “one or more drawer runners” as claimed. 
With respect to claim 5: The embodiments of Lin Figs. 1-5 meet one or more of “a table, a book shelf, a storage shelf, a cabinet, a bar table, an armoire, a case, a chiffonier, a closet, a dresser, a locker, a wardrobe, a bin, a vault, a buffet, and a sideboard” as claimed. Fig. 2 is specifically disclosed as a dresser, and Fig. 5 is specifically disclosed as a wardrobe ([0021]).
With respect to claim 6: See Lin [0026], Fig. 6, and Fig. 10. Top panel 14 includes a plurality of assembling blocks 15 on the bottom face thereof. Fastening rods 16 pass through the blocks, and engage in assembling holes 17 formed in each of the panels 11-13. The blocks 15 are interpreted as “cleats” as claimed, and the rods 16 are interpreted as “locking pins” as claimed. 
Under such an interpretation, attachment of the top panel 14 using the blocks 15, rods 16, and holes 17 meets “wherein the top panel, upon assembly, may be connected to the back panel and the front panel by the plurality of locking pins and cleats installed on the top panel, wherein the plurality of locking cleats and pins restrict the top panel from relative movement” as claimed.
Lin does not disclose the blocks 15, rods 16, and holes 17 used for attachment of the side panels 12 with the front panel 13 and rear panel 11. However, it has been held 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin’s cabinet 10 by using Lin’s blocks 15, rods 16, and holes 17 for attachment of the side panels 12 with the front panel 13 and rear panel 11, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to preclude unwanted or unexpected detachment of the detachable fastening devices 20B.
Such a configuration makes obvious “and wherein the side panels, upon assembly, may be connected to the back panel and the front panel by the plurality of locking pins and cleats installed on an interior surface of the side panel, wherein the plurality of locking cleats and pins restrict the side panels from relative movement” as claimed.
With respect to claim 7: See Lin Fig. 10. The bow-shaped portions of the fastening rods 16 makes obvious “self-tightening” as claimed. Rod 16 is interpreted as meeting “pin” as claimed. 
With respect to claim 8: When adding Lin’s blocks 15, rods 16, and holes 17 between the panels 11-13, it is obvious to mount the blocks 15 to the side panels 12 due to the finite number of ways the components may be arranged. In such a configuration, the rods 16 pass through the blocks 15 that are attached to the side panels 12, and engage in holes 17 that are formed in the front panel 13 and rear panel 11. The blocks 15 on the side panels 12 are interpreted as “one or more cleats” as claimed.
With respect to claim 9: By making the same combinations/modifications as in the rejections above, Lin in view of Tsai makes obvious a furniture assembly kit comprising: a front panel (Lin front panel 13), a back panel (Lin’s back panel 11), a top panel (Lin’s top panel 14), a base panel (Tsai’s cabinet floor 26, mounted in Lin’s cabinet 10), and two side panels (Lin’s side panels 12) that, when assembled, form a case, the case defining a storage volume having a height along a y-axis, a width along an x-axis, and a thickness along a z-axis (Lin Figs. 1-6); and wherein the front panel and back panel are each configured to extend along a x-y plane, the front panel and back panel each having a top, a bottom, and two sides (Lin Figs. 1-6); wherein each of the side panels is configured to extend along a y-z plane and has a top, a bottom, and two sides (Lin Figs. 1-6) and is configured to reversibly slide into an opening formed in the sides of the front panel and back panel (see the detailed analysis of this limitation in the rejection of claim 1); wherein the base panel, upon assembly, is configured to extend along an x-z plane (horizontally), and the base panel may be positioned on top of the plurality of position members (Tsai’s vertical ridges 14, as added to Lin’s cabinet 10 for supporting Tsai’s cabinet floor 26) and between the side panels; wherein the top panel, upon assembly, is configured to extend along an x-z plane, proximate tops of the side panels (Lin Figs. 1-5), wherein each of the side panels further comprise one or more receivers (Lin’s female member(s) 24B) comprising a downward-facing opening (Lin’s connecting channel 246B) disposed on an interior surface of the side panels, and further wherein the one or more receivers are each sized and shaped to securely receive via the downward-facing opening a corresponding locking wedge (Lin’s connecting block 226/226B) disposed on one or both of the front panel and back panel-20- 43807524_4Attorney Docket - 068877.0020when the side panel is translated in a 
With respect to claim 10: See Lin [0026], Fig. 6, and Fig. 10. Top panel 14 includes a plurality of assembling blocks 15 on the bottom face thereof. Fastening rods 16 pass through the blocks, and engage in assembling holes 17 formed in each of the panels 11-13. The blocks 15 are interpreted as “cleats” as claimed, and the rods 16 are interpreted as “locking pins” as claimed. 
Under such an interpretation, attachment of the top panel 14 using the blocks 15, rods 16, and holes 17 meets “wherein the top panel, upon assembly, may be connected to the back panel and the front panel by the plurality of locking pins and cleats installed on the top panel, wherein the plurality of locking cleats and pins restrict the top panel from relative movement” as claimed.
With respect to claim 11: Lin does not disclose the blocks 15, rods 16, and holes 17 used for attachment of the side panels 12 with the front panel 13 and rear panel 11. However, it has been held that duplication of the essential working parts of an invention involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin’s cabinet 10 by using Lin’s blocks 15, rods 16, and holes 17 for attachment of the side panels 12 with the front panel 13 and rear panel 11, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to preclude unwanted or unexpected detachment of the detachable fastening devices 20B.

With respect to claim 12: Lin Fig. 6 shows upper and lower fastening devices on the side panels 12. In the combination, it is obvious to have upper and lower female members 24B on the side panels 12, based on Fig. 6. Each female member 24B mates with a corresponding male member 22B on the front panel 13 or rear panel 11. 
See Lin Figs. 11-12. In the combination, part 226/226B makes obvious the claimed “second positioning wedge”. Each of the left and right walls forming connecting channel 246B in Fig. 12 is “at least one positioning wedge” as claimed. In Fig. 11, the upper, interior surface of the channel 246B - which mates with the angled, upper surface of block 226/226B - is “at least one positioning wedge” as claimed.
With respect to claim 13: See Lin [0026], Fig. 6, and Fig. 10. The rods 16 are interpreted as “at least one locking pin” as claimed. See Lin Fig. 10. The bow-shaped portions of the fastening rods 16 makes obvious “self-tightening” as claimed.
With respect to claim 14: Tsai Figs. 5-9 and [0049]-[0052] disclose shelves 27 mounted on shelf supports 19A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify cabinet 10 of Lin Fig. 5 with one or more of Tsai’s shelves 27, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.

With respect to claim 15: The embodiments of Lin Figs. 1-3 and 6-7 include drawers 16. Lin Figs. 1-2 show drawer runners (slides) on the drawers 16 and inside the cabinet 10. Lin Figs. 6-7 show drawer runners (slides) inside the cabinet 10. The front panel of each drawer 16 meets “one or more door panels” as claimed. The runners/slides in Lin Figs. 1-2 and 6-7 meet “one or more drawer runners” as claimed. 
With respect to claim 16: The embodiments of Lin Figs. 1-5 meet one or more of “a table, a book shelf, a storage shelf, a cabinet, a bar table, an armoire, a case, a chiffonier, a closet, a dresser, a locker, a wardrobe, a bin, a vault, a buffet, and a sideboard” as claimed. Fig. 2 is specifically disclosed as a dresser, and Fig. 5 is specifically disclosed as a wardrobe ([0021]).
With respect to claim 17: By making the same combinations/modifications as in the rejections above, Lin in view if Tsai makes obvious a method of assembling a kit that is designed, when assembled, to form a unit of furniture (Lin’s cabinet 10), the method comprising: providing a front panel (Lin’s front panel 13), a back panel (Lin’s back panel 11), a top panel (Lin’s top panel 14), a base panel (Tsai’s cabinet floor 26, as added to Lin’s cabinet 10), and two side panels (Lin’s side panels 12) that, when assembled, form a case, the case defining a storage volume having a height along a y-axis, a width along an x-axis, and a thickness along a z-axis (Lin Figs. 1-6 and [0021]-[0022]), wherein the back panel is configured to extend along an x-y plane, the back panel having a top, a bottom, and two sides (Lin Figs. 1-6 and [0021]-[0022]), and wherein each of the two side 
With respect to claim 18: By making the same combinations/modifications as in the rejections above, Lin in view if Tsai makes obvious a furniture assembly kit comprising: a front panel (Lin’s front panel 13), a back panel (Lin’s back panel 11), a top panel (Lin’s top panel 14), a base panel (Tsai’s cabinet floor 26, as added to Lin’s cabinet 10), and two side panels (Lin’s side panels 12) that, when assembled, form a case, the case defining a storage volume having a height along a y-axis, a width along an x-axis, and a thickness along a z-axis (Lin Figs. 1-6) and wherein the front panel and back panel are each configured to extend along a x-y plane, the front panel and back panel each having a top, a bottom, and two sides (Lin Figs. 1-6); wherein each of the side panels is configured to extend along a y-z plane and has a top, a bottom, and two sides (Lin Figs. 1-6) and is configured to reversibly slide into an opening formed in the sides of the front panel and back panel (see the analysis in the rejection of claim 1); wherein the base panel, upon assembly, is configured to extend along an x-z plane (horizontally), and the base panel may be positioned on top of the plurality of position members (Tsai’s vertical ridges 14, as added to Lin’s cabinet 10 for supporting Tsai’s cabinet floor 26) and between the side panels; wherein the top panel, upon assembly, is configured to extend along an x-z plane, proximate tops of the side panels (Lin Figs. 1-5); and-23- 43807524_4Attorney Docket - 068877.0020wherein at least one panel further comprises one or more receivers (Lin’s female member 24B), each one or more receivers comprising an opening (Lin’s connecting channel 246B) disposed on an interior surface of the one panel, and further wherein the one or more receivers are each sized and shaped to securely receive via the opening a corresponding locking wedge (Lin’s connecting block 226/226B) disposed and positioned on an adjacent panel, when the one 
With respect to claim 19: See Lin [0026], Fig. 6, and Fig. 10. Top panel 14 includes a plurality of assembling blocks 15 on the bottom face thereof. Fastening rods 16 pass through the blocks, and engage in assembling holes 17 formed in each of the panels 11-13. The blocks 15 are interpreted as “cleats” as claimed, and the rods 16 are interpreted as “locking pins” as claimed. 
Under such an interpretation, attachment of the top panel 14 using the blocks 15, rods 16, and holes 17 meets “wherein the top panel, upon assembly, may be connected to the back panel and the front panel by the plurality of locking pins and cleats installed on the top panel, wherein the plurality of locking cleats and pins restrict the top panel from relative movement with respect to the back or front panel” as claimed.
Lin does not disclose the blocks 15, rods 16, and holes 17 used for attachment of the side panels 12 with the front panel 13 and rear panel 11. However, it has been held that duplication of the essential working parts of an invention involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lin’s cabinet 10 by using Lin’s blocks 15, rods 16, and holes 17 for attachment of the side panels 12 with the front panel 13 and rear panel 11, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to preclude unwanted or unexpected detachment of the detachable fastening devices 20B.

With respect to claim 20: The embodiments of Lin Figs. 1-5 meet one or more of “a table, a book shelf, a storage shelf, a cabinet, a bar table, an armoire, a case, a chiffonier, a closet, a dresser, a locker, a wardrobe, a bin, a vault, a buffet, and a sideboard” as claimed. Fig. 2 is specifically disclosed as a dresser, and Fig. 5 is specifically disclosed as a wardrobe ([0021]).

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0260592 A1 (Lin) in view of US 2011/0115350 A1 (Tsai) as applied to claims 6 and 9 above, and further in view of US 6,652,206 B2 (Heflin).
With respect to claims 7 and 13: Heflin discloses a self-locking rivet fastener that appears structurally similar to Lin’s fastening rods 16. Heflin’s fastener is suitable for fastening panels together (Abstract), and is releasable for removal and re-use (Col. 1). Heflin’s arms 50 and 70 comprise “flex open bows” because they form bows (arms or branches) that are flexible.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Lin’s rods 16 be self-tightening, like Heflin’s fastener, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637